Exhibit 10.2

THE HABIT RESTAURANTS, INC.

2014 OMNIBUS INCENTIVE PLAN

Nonstatutory Stock Option

 

1. Grant of Option.

This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by The Habit Restaurants, Inc., a Delaware corporation (the “Company”),
on [            ] (the “Date of Grant”) to [                    ] (the
“Participant”) pursuant to and subject to the terms of the Company’s 2014
Omnibus Incentive Plan (as from time to time in effect, the “Plan”).

Under this Stock Option, the Participant may purchase, in whole or in part, on
the terms herein provided, up to a total of [            ] shares of common
stock of the Company (“Shares”) at $[            ] per Share, which is the
per-Share fair market value (as determined by the Administrator) of the common
stock of the Company on the date of grant of this Stock Option. The latest date
on which this Stock Option, or any part thereof, may be exercised is
[            ] (the “Final Exercise Date”). The Stock Option evidenced by this
certificate is intended to be, and is hereby designated, a nonstatutory stock
option (that is, an option that does not qualify as an incentive stock option as
defined in Section 422 of the Code). No portion of this Stock Option may be
exercised unless, within 14 days of the Date of Grant, the Participant has
acknowledged and accepted the grant by signing a copy of this certificate in the
space indicated below and returning it to [                ].

Subject to adjustment as provided in Section 7 of the Plan and subject to the
other provisions of this Stock Option and the Plan, this Stock Option, unless
earlier terminated, expired or forfeited, shall vest as follows:

[Specific vesting terms to be specified in each grant]

Notwithstanding the foregoing, but subject to the last sentence of this
paragraph, upon termination of the Participant’s Employment for any reason, any
portion of this Stock Option that is not then vested and exercisable will
promptly expire and the remainder of this Stock Option will remain exercisable
for 45 days; provided, that (i) any portion of this Stock Option held by the
Participant immediately prior to termination of the Participant’s Employment by
reason of the Participant’s death or Disability, to the extent then exercisable,
will remain exercisable for one year instead of for 45 days and shall expire at
the end of such one-year period to the extent not earlier exercised; and (ii) if
the Participant’s Employment is terminated for Cause or otherwise terminates in
circumstances described in Section 6(a)(4)(D) of the Plan, any portion of this
Stock Option held by the Participant immediately prior to such termination of
Employment will immediately terminate and be forfeited. Notwithstanding the
foregoing, in no event shall any portion of this Stock Option be exercisable or
remain outstanding after the Final Exercise Date.

 

2. Exercise of Stock Option.

Each election to exercise this Stock Option shall be in writing or effectuated
by such web-based or other telephonic or electronic means as the Administrator
may prescribe, signed



--------------------------------------------------------------------------------

(including by any such means as the Administrator may prescribe) by the
Participant (or legally appointed representative, in the event of the
Participant’s incapacity) or the person or persons to whom this Stock Option is
transferred by will or the applicable laws of descent and distribution and
received by the Company at its principal office, accompanied by this certificate
and payment in full as provided in the Plan. Subject to the further terms and
conditions provided in the Plan, the purchase price may be paid as follows:
(i) by delivery of cash or check acceptable to the Administrator; (ii) through a
broker-assisted exercise program acceptable to the Administrator; or (iii) by
such other means or combination of means, if any, as the Administrator may
accept. In the event that this Stock Option is exercised by a person other than
the Participant, the Company will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of such person to
exercise this Stock Option.

 

3. Restrictions on Transfer of Shares; Recovery of Compensation.

If at the time this Stock Option is exercised the Company or any of its
shareholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator). In addition, the Participant expressly acknowledges and
agrees that his or her rights under the Stock Option, including to any Shares
acquired under the Stock Option or proceeds from the disposition thereof, are
subject to Section 6(a)(5) of the Plan, including any clawback or similar policy
maintained by the Company, as such policy may be amended and in effect from time
to time.

 

4. Withholding; Agreement to Provide Security.

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes).

 

5. Transfer of Stock Option.

This Stock Option may not be transferred except as expressly permitted under
Section 6(a)(3) of the Plan.

 

6. Provisions of the Plan.

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished or made available to the
Participant. By accepting this Stock Option, the Participant agrees to be bound
by the terms of the Plan and this certificate. All initially capitalized terms
used herein will have the meaning specified in the Plan, unless another meaning
is specified herein.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

The Habit Restaurants, Inc. By  

 

 

Dated: [                         ]

 

Acknowledged  

 

  [Name of Participant]

Dated: [                         ]

 

- 3 -